NONPRECEDENTIAL DISPOSITION
                   To be cited only in accordance with FED. R. APP. P. 32.1


                   United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604


                                   Argued June 1, 2022
                                   Decided June 6, 2022

                                          Before

                            FRANK H. EASTERBROOK, Circuit Judge

                            DIANE P. WOOD, Circuit Judge

                            MICHAEL Y. SCUDDER, Circuit Judge

 No. 21-3048
                                                           Appeal from the United States
 CARL JOSEPH MCDANIEL,                                     District Court for the Eastern
      Plaintiff-Appellant,                                 District of Wisconsin.

        v.                                                 No. 20-cv-1919-BHL

 WISCONSIN DEPARTMENT OF CORRECTIONS,                      Brett H. Ludwig,
      Defendant-Appellee.                                  Judge.

                                        ORDER

        Carl McDaniel contends that the Americans with Disabilities Act and the Reha-
bilitation Act require his prison to provide him with a wheelchair, a single-person cell
containing a toilet, and a bed without an upper bunk. He asked for a preliminary in-
junction that would require these things. The judge found that McDaniel already has a
wheelchair (or at least a seated walker that serves an equivalent function). The judge de-
nied relief on the other subjects as well. 2021 U.S. Dist. LEXIS 190629 (E.D. Wis. Oct. 4,
2021).

        McDaniel has a medical condition that produces incontinence. He needs to use a
toilet on short notice and contends that this is not possible if a cellmate is competing for
access. He also submits that, if he wakes up with an urgent need, he sometimes hits his
head on the upper bunk and suffers additional injury. At least one physician has
No. 21-3048                                                                        Page 2


recommended that he have the ability to engage in “timed voiding,” which may be hard
to accomplish with a cellmate. The prison has provided McDaniel with adult diapers,
which offer some assistance, but he contends that they cause rashes and other problems.

        About McDaniel’s incontinence the district court had little to say. The judge
wrote that his “medical care provider concluded that McDaniel’s incontinence-related
disability did not meet the requirements for these additional accommodations” (2021
U.S. Dist. LEXIS 190629 at *4) but did not discuss why the (unnamed) provider had come
to this conclusion—or explain why a medical provider, rather than a judge, determines
which accommodations the two federal statutes require. The judge also wrote that
“McDaniel never had an order for any of the other accommodations he claims” (2021
U.S. Dist. LEXIS 190629 at *5). Again the judge did not explain why an “order” from
someone at the prison is essential to relief under the federal statutes.

       The federal court, not the prison, determines how federal statutes apply to a pris-
oner’s medical conditions. The judge needs to determine just what those conditions are
and then apply the statutory standards. In making those findings, the judge should con-
sider all of McDaniel’s evidence. For example, Dr. Murphy at the Wisconsin Institute of
Urology, to which McDaniel was referred for evaluation, wrote that he “needs” timed
voiding and free access to a toilet. Dr. Murphy made a “[r]equest” for a single cell “if
possible” to “meet these needs.” The district court did not mention this evidence. The
statement about “needs” may be in tension with the phrase “if possible,” but the medi-
cal assessment is not so transparently irrelevant that a court may ignore it.

       Although we cannot affirm the district court’s denial of a preliminary injunction,
neither are we confident that McDaniel is entitled to relief. The medical evidence is in
conflict (the prison’s internal staff evidently disagrees with Dr. Murphy) and requires
evaluation. We remand to the district court so that this may be accomplished.

        The parties tell us that motions for summary judgment, and a permanent injunc-
tion, have been under advisement, following full briefing, since February, and that the
record now assembled has more evidence than was submitted at the preliminary-in-
junction stage. The district judge’s priority on remand should be to decide the matters
under advisement, which may obviate the need for a further ruling on the motion for a
preliminary injunction. At oral argument of the appeal, counsel expressed uncertainty
about which evidence is in this case’s record and which is in the record of a different
case, McDaniel v. Syed, 2020 U.S. Dist. LEXIS 239068 (E.D. Wis. Dec. 18, 2020), appeal
pending, No. 20-2946 (argued Jan. 13, 2022), that concerns McDaniel’s accommodations
at a different prison. Each of these suits must be decided on its own record.
No. 21-3048                                                                       Page 3


        The decision is vacated, and the case is remanded for further proceedings con-
sistent with this order.